 1   Evan R. Chesler (N.Y. Bar No. 1475722) (pro hac vice)
     echesler@cravath.com
 2   CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
 3   New York, NY 10019
     Telephone: (212) 474-1000
 4   Facsimile: (212) 474-3700
 5   David A. Nelson (Ill. Bar No. 6209623) (pro hac vice)
     davenelson@quinnemanuel.com
 6   QUINN EMANUEL URQUHART & SULLIVAN, LLP
     500 West Madison St., Suite 2450
 7   Chicago, Illinois 60661
     Telephone: (312) 705-7400
 8   Facsimile: (312) 705-7401
 9   Karen P. Hewitt (SBN 145309)
     kphewitt@jonesday.com
10   JONES DAY
     4655 Executive Drive, Suite 1500
11   San Diego, California 92121
     Telephone: (858) 314-1200
12   Facsimile: (858) 345-3178
13
     Attorneys for Defendant and Counterclaim-Plaintiff
14   QUALCOMM INCORPORATED
15
                                UNITED STATES DISTRICT COURT
16
                               SOUTHERN DISTRICT OF CALIFORNIA
17
18    IN RE: QUALCOMM LITIGATION              No. 3:17-CV-0108-GPC-MDD
19                                            QUALCOMM INCORPORATED’S
20                                            OPPOSITION TO APPLE INC.
                                              AND THE CONTRACT
21                                            MANUFACTURERS’ MOTION
22                                            IN LIMINE NO. 9

23                                            Judge:       Hon. Gonzalo P. Curiel
                                              Courtroom:   2D
24                                            Date:        March 14, 2019
25                                            Time:        1:30 p.m.
26
27
28
     QC’S OPP’N TO MIL NO. 9                                       CASE NO. 3:17-CV-0108-GPC-MDD
 1                                                TABLE OF CONTENTS
 2                                                                                                                             Page
 3   INTRODUCTION ............................................................................................................... 1
 4   ARGUMENT ....................................................................................................................... 2
 5
     I.       The Probative Value of Factual Information About the Location of
 6            Qualcomm’s Competitors Outweighs Any Prejudice. .............................................. 2
 7   II.      The CFIUS Evidence Is Probative of Qualcomm’s Business Model, and
 8            Apple’s Prejudice Concerns Are Unfounded. ........................................................... 4
 9   CONCLUSION .................................................................................................................... 6
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     QC’S OPP’N TO MIL NO. 9                                        -i-                           CASE NO. 3:17-CV-0108-GPC-MDD
 1                                      INTRODUCTION
 2          Apple and the CMs (together, “Apple”) seek to exclude two unrelated categories of
 3   evidence: (1) the “nationality or location” of companies “that may be affected by the
 4   outcome of this litigation”; and (2) evidence that the Committee on Foreign Investment in
 5   the United States (“CFIUS”) determined that Qualcomm’s technology leadership is
 6   important to national security interests. (ECF 874, “Mot.”) Apple’s motion should be
 7   denied as to both categories.
 8          Apple speculates that Qualcomm may “prey on potential xenophobic prejudices of
 9   jury members” and, on that basis alone, seeks to bar Qualcomm from “[e]mphasizing—or
10   even mentioning—the nationality of companies that may be affected by the outcome of
11   this litigation”. (Mot. at 4, emphasis added.) Under Apple’s theory, Qualcomm could
12   not even mention that the CMs, which are parties to this case (with witnesses who will
13   likely testify in Chinese), are based in Taiwan. Evidence about the location of companies
14   at issue in this dispute, including Qualcomm’s competitors, is directly relevant to (among
15   other things) Apple’s antitrust claims concerning a worldwide market. And Apple’s
16   concerns about prejudice are entirely unfounded. There is nothing inflammatory or
17   xenophobic about disclosing such factual corporate information.
18          The CFIUS evidence also is admissible. Apple’s motion is primarily directed
19   against CFIUS’s findings—following an independent investigation of Broadcom’s
20   attempted hostile takeover—with respect to Qualcomm’s technological leadership and its
21   importance to national security interests. This evidence has a tendency to make various
22   material facts more probable, including that Qualcomm’s business model is pro-
23   competitive and that Qualcomm’s success is attributable to its long-term R&D
24   investments. Apple’s Rule 403 arguments rest on a false foundation. Qualcomm
25   provided ample discovery on these issues, and Apple is free to cross-examine witnesses
26   about the CFIUS review, including Qualcomm’s cooperation with it.
27
28
     QC’S OPP’N TO MIL NO. 9                     -1-                   CASE NO. 3:17-CV-0108-GPC-MDD
 1                                         ARGUMENT
 2   I.     The Probative Value of Factual Information About the Location of
 3          Qualcomm’s Competitors Outweighs Any Prejudice.

 4          Apple seeks to preclude evidence regarding the headquarters of companies at issue
 5   in this case. But such evidence is relevant to Qualcomm’s defense against Apple’s
 6   antitrust claims and, more generally, to understand the parties in this case. Such evidence
 7   is in no way premised on xenophobia, nor is it likely to appeal to “nationalistic fears”.
 8   (Id. at 3.) Apple faces no risk of prejudice, and its motion should be denied.
 9          The identities of Qualcomm’s competitors—and the geographic and product
10   markets in which they operate—are directly relevant to Apple’s antitrust claims. Apple
11   alleges that Qualcomm has market power in a worldwide market for certain baseband
12   chips. (“FAC”, ECF No. 83, ¶ 621.) Qualcomm should be allowed to defend itself by
13   describing the market participants; the differences between products sold in different
14   countries; and the various commercial, technological and regulatory reasons why
15   Qualcomm’s business varies by country, including as rebuttal to Apple’s allegations of
16   Qualcomm’s “dominance” on a worldwide scale.
17          The foreign location evidence is also relevant to various FRAND allegations. For
18   example, in response to an investigation by the Chinese competition authority (“NDRC”),
19   Qualcomm implemented a “Rectification Plan” in 2015, which satisfied the NDRC.
20   Since then, Qualcomm has entered into more than 160 license agreements with Chinese
21   companies on terms consistent with the Rectification Plan. Qualcomm also offered
22   Apple a license on those terms, which Apple rejected. Such evidence is important to
23   understanding the market dynamics in this case, including with respect to Qualcomm’s
24   competitors in China and elsewhere. (See Ex. 1 (Nevo) ¶ 140.)
25          Qualcomm expects that Apple will further open the door to this location evidence
26   through its focus on foreign investigations of Qualcomm. Apple’s Complaint is
27   replete with references to Asian countries and regulatory investigations in those
28   countries: Korea/KFTC: 27 times; China/NDRC: 21 times; Japan/JFTC: 5 times; and
     QC’S OPP’N TO MIL NO. 9                      -2-                  CASE NO. 3:17-CV-0108-GPC-MDD
 1   Qualcomm royalties; and Intel, which has become Apple’s sole modem chip supplier
 2   since Apple filed this lawsuit. Yet Apple does not argue (nor can it) that it would
 3   prejudice the jury to know that Apple and Intel are headquartered in California.
 4   II.    The CFIUS Evidence Is Probative of Qualcomm’s Business Model, and
 5          Apple’s Prejudice Concerns Are Unfounded.

 6          Apple seeks to preclude evidence relating to the CFIUS review of Broadcom’s
 7   attempted hostile takeover of Qualcomm, including a March 5, 2018 letter that sets forth
 8   CFIUS’s conclusions following the committee’s independent assessment of the proposed
 9   takeover. (See Ex. 2 (CFIUS Ltr.).) Qualcomm need only show that the CFIUS evidence
10   has a tendency to make a fact of consequence more or less probable (Rule 401), and that
11   Apple has not shown that its probative value is not substantially outweighed by a danger
12   of unfair prejudice (Rule 403). That low bar is easily cleared here.
13          The CFIUS evidence is relevant to numerous allegations in this matter. Apple’s
14   central theory is that Qualcomm’s technological contributions are not as valuable as
15   Qualcomm claims, and that Qualcomm uses alleged market power to “extract exorbitant
16   royalties” for its patents. (FAC ¶ 8.) Relatedly, Apple has suggested that Qualcomm is
17   no longer innovative. (Id. ¶¶ 165-167.) By contrast, CFIUS described Qualcomm as a
18   “global leader in the development and commercialization of foundational technologies”
19   that underlie CDMA, WCDMA and 4G LTE. (Ex. 2 at 2.) CFIUS concluded that
20   “Qualcomm’s technological success and innovation is driven by its unmatched expertise
21   and [R&D] expenditure”, which have “positioned Qualcomm as the current leading
22   company in 5G technology development and standard setting.” (Id.) This evidence is
23   probative of whether Qualcomm’s success is attributable to pro-competitive factors. The
24   CFIUS evidence also helps explain the benefits of Qualcomm’s business model,
25   including the focus on innovation and long-term R&D investments, rather than “short
26   term profitability”. (Id. at 3.) Qualcomm is not suggesting that the CFIUS evidence is
27   dispositive on any issue—nor does it need to be for Rule 401 purposes.
28
     QC’S OPP’N TO MIL NO. 9                     -4-                  CASE NO. 3:17-CV-0108-GPC-MDD
 1           In addition, as noted above, Qualcomm expects that Apple will seek to introduce
 2   evidence concerning governmental investigations of Qualcomm. That would further
 3   open the door to the CFIUS evidence. If governmental actions against Qualcomm are
 4   allowed, then governmental statements “touting Qualcomm’s accomplishments” (Mot. at
 5   5)—including that Qualcomm’s technology has national security and procompetitive
 6   benefits—must be allowed as well.
 7           Apple’s arguments against admission of the CFIUS evidence are unpersuasive.
 8   First, Apple contends that CFIUS reached its conclusions because of lobbying efforts by
 9   Qualcomm. (Mot. at 1, 5.) CFIUS is an independent, inter-agency committee chaired by
10   the Secretary of the Treasury, with representatives from 16 U.S. departments and
11   agencies, including Defense, State, Commerce, and Homeland Security. Qualcomm does
12   not dispute that it interacted with CFIUS as part of its investigation. The CFIUS letter
13   discloses, on the first page, that (i) Qualcomm filed a unilateral notice seeking CFIUS
14   review of the Broadcom transaction and (ii) CFIUS obtained additional information from
15   Qualcomm, as well as Broadcom, “to inform its decision on the appropriate path forward
16   in regards to this matter”. (Ex. 2 at 1.) Apple is free to call the jury’s attention to
17   Qualcomm’s cooperation with CFIUS. That goes to the weight of the CFIUS evidence,
18   not its admissibility. 3 If Apple’s theory is that a governmental action is impermissibly
19   tainted by lobbying, then that would be a basis for excluding evidence that various
20   regulatory agencies investigated Qualcomm because Apple lobbied those agencies for
21   years. Again, any ruling must apply equally to all parties.
22           Second, Apple argues that the CFIUS evidence should be excluded because
23   Qualcomm supposedly “blocked Apple from taking discovery” of such evidence. (Mot.
24   at 1.) This fundamentally mischaracterizes the Court’s correct rejection of Apple’s
25
26       3
           See McCrary v. Elations Co., EDCV 13-0242, 2014 WL 12589137, at *15 (C.D.
27   Cal. Dec. 2, 2014) (“[A]ny incorrect criticisms can be rebutted through cross-examination
     or other testimony. Moreover [the evidence is] clearly relevant to important issues in this
28   case and will not be excluded pursuant to Rule 403.”).
     QC’S OPP’N TO MIL NO. 9                       -5-                   CASE NO. 3:17-CV-0108-GPC-MDD
 1    Dated: March 1, 2019     Respectfully submitted,
 2
 3                             By    /s/ Evan R. Chesler
 4                                  Evan R. Chesler

 5                             CRAVATH, SWAINE & MOORE LLP
                               Evan R. Chesler (pro hac vice)
 6                             (N.Y. Bar No. 1475722)
                               echesler@cravath.com
 7                             Keith R. Hummel (pro hac vice)
                               (N.Y. Bar No. 2430668)
 8                             khummel@cravath.com
                               Richard J. Stark (pro hac vice)
 9                             (N.Y. Bar No. 2472603)
                               rstark@cravath.com
10                             Antony L. Ryan (pro hac vice)
                               (N.Y. Bar No. 2784817)
11                             aryan@cravath.com
                               Gary A. Bornstein (pro hac vice)
12                             (N.Y. Bar No. 2916815)
                               gbornstein@cravath.com
13                             J. Wesley Earnhardt (pro hac vice)
                               (N.Y. Bar No. 4331609)
14                             wearnhardt@cravath.com
                               Yonatan Even (pro hac vice)
15                             (N.Y. Bar No. 4339651)
                               yeven@cravath.com
16                             Vanessa A. Lavely (pro hac vice)
                               (N.Y. Bar No. 4867412)
17                             vlavely@cravath.com
                               Worldwide Plaza
18                             825 Eighth Avenue
                               New York, New York 10019
19                             Telephone: (212) 474-1000
                               Facsimile: (212) 474-3700
20
21
22
23
24
25
26
27
28
     QC’S OPP’N TO MIL NO. 9        -7-                  CASE NO. 3:17-CV-0108-GPC-MDD
 1                             QUINN EMANUEL URQUHART &
                               SULLIVAN, LLP
 2                             David A. Nelson (pro hac vice)
                               (Ill. Bar No. 6209623)
 3                             davenelson@quinnemanuel.com
                               Stephen Swedlow (pro hac vice)
 4                             (Ill. Bar No. 6234550)
                               stephenswedlow@quinnemanuel.com
 5                             500 West Madison St., Suite 2450
                               Chicago, Illinois 60661
 6                             Telephone: (312) 705-7400
                               Facsimile: (312) 705-7401
 7
 8                             Alexander Rudis (pro hac vice)
                               (N.Y. Bar No. 4232591)
 9                             alexanderrudis@quinnemanuel.com
                               51 Madison Ave., 22nd Floor
10                             New York, New York 10010
                               Telephone: (212) 849-7000
11                             Facsimile: (212) 849-7100
12                             Sean S. Pak (SBN 219032)
                               seanpak@quinnemanuel.com
13                             50 California St., 22nd Floor
                               San Francisco, California 94111
14                             Telephone: (415) 875-6600
                               Facsimile: (415) 875-6700
15
16                             JONES DAY
                               Karen P. Hewitt (SBN 145309)
17                             Randall E. Kay (SBN 149369)
                               rekay@jonesday.com
18                             4655 Executive Drive, Suite 1500
                               San Diego, California 92121
19                             Telephone: (858) 314-1200
                               Facsimile: (858) 345-3178
20
                               Attorneys for Defendant and
21                             Counterclaim-Plaintiff
                               QUALCOMM INCORPORATED
22
23
24
25
26
27
28
     QC’S OPP’N TO MIL NO. 9       -8-                CASE NO. 3:17-CV-0108-GPC-MDD
 1                                CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that a true and correct copy of the above and
 3   foregoing document has been served on March 1, 2019, to all counsel of record who are
 4   deemed to have consented to electronic service via the Court’s CM/ECF system per Civil
 5   Local Rule 5.4(d). Any other counsel of record will be served by electronic mail,
 6   facsimile and/or overnight delivery.
 7          I certify under penalty of perjury that the foregoing is true and correct. Executed
 8   on March 1, 2019, at New York, New York.
 9
10                                          By: /s/ Evan R. Chesler
                                                   Evan R. Chesler
11                                                 echesler@cravath.com
                                                   Attorneys for Defendant and
12                                                 Counterclaim-Plaintiff
                                                   QUALCOMM
13                                                 INCORPORATED
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     QC’S OPP’N TO MIL NO. 9                                           CASE NO. 3:17-CV-0108-GPC-MDD
